i          i        i                                                                           i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00518-CR

                                    IN RE Jose Alberto GUTIERREZ

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 31, 2009

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On August 19, 2009, relator Jose Alberto Gutierrez filed a petition for writ of mandamus,

seeking to compel the District Clerk of Bexar County to provide him copies of various records

pursuant to the “Texas Open Records Act.” We conclude this court does not have jurisdiction to

grant the requested relief.

           By statute, this court has the authority to issue a writ of mandamus against “a judge of a

district or county court in the court of appeals district” and other writs as necessary to enforce our

appellate jurisdiction. See TEX . GOV ’T CODE ANN . § 22.221(a)-(b) (Vernon 2004). Therefore, we

have no mandamus jurisdiction over a district clerk unless the issuance of the writ is necessary to


         … This proceeding arises out of Cause Nos. 2008-CR-1186 and 2008-CR-1187, styled State of Texas v. Jose
           1

Alberto Gutierrez, in the 290th Judicial District Court, Bexar County, Texas, the Honorable Sharon M crae presiding.
                                                                                        04-09-00518-CR



enforce our jurisdiction. In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998,

orig. proceeding). Relator has failed to establish the writ he is requesting is necessary to enforce our

jurisdiction.

        Accordingly, relator’s petition for writ of mandamus is dismissed for lack of jurisdiction.

                                                                       PER CURIAM

DO NOT PUBLISH




                                                  -2-